Exhibit 10.56

AMENDED AND RESTATED

EQUIPMENT LEASE

(Thomas Hill)

This AMENDED AND RESTATED EQUIPMENT LEASE (this “Lease”), dated effective as of
March 8, 2013 (the “Effective Date”), is entered into by and between AEC-TH,
LLC, a Colorado limited liability company (“Lessor”), and GS RC INVESTMENTS LLC,
a Delaware limited liability company (“Lessee”). Lessor and Lessee may be
referred to herein individually as a “Party,” and collectively as the “Parties.”

R E C I T A L S

A.    Clean Coal Solutions, LLC, AEC-NM, LLC, Lessor and Lessee previously
entered into that certain Agreement to Lease dated as of June 29, 2010, as
amended from time to time under which Lessor agreed to lease a refined coal
production facility to Lessee pursuant to the Original Lease (as hereinafter
defined).

B.    Pursuant to that certain Exchange Agreement, dated as of December 15,
2011, as amended from time to time, among Clean Coal Solutions, LLC, Lessor and
Lessee (the “Exchange Agreement”), the Parties terminated the Original Lease and
entered into an Equipment Lease to lease the refined coal production facility,
as described on Exhibit A hereto (the “Facility”), on December 15, 2011 (as
amended as of December 21, 2012, the “Exchange Lease”).

C.    The Parties wish to amend and restate the Exchange Lease as set forth
herein.

A G R E E M E N T S

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1    Definitions. Capitalized terms used but not defined herein shall have the
meanings associated with such terms in the Exchange Agreement. The following
terms shall have the following meanings as used herein:

“Assignment” has the meaning set forth in Section 6.12.

“Business Day” means any Day other than (i) a Saturday or Sunday or (ii) a Day
on which commercial banks in New York, New York are authorized or required to be
closed.

“Casualty” has the meaning set forth in Section 2.7.

“Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

“CPI” means the Consumer Price Index, All Urban Consumers (CPI-U), Series ID
CUUR0000SA0, U.S. City Average, All Items (1982-1984=100), Unadjusted Annual
Average for the 12 months ended December of the applicable calendar year, as
published by the United States Department of Labor Bureau of Labor Statistics.

“Day” means a calendar day.

“Draft Allocation” has the meaning set forth in Section 2.3

“Effective Date” has the meaning set forth in the preamble.

“Exchange Agreement” has the meaning set forth in the Recitals.

“Exchange Lease” has the meaning set forth in the Recitals.

“Facility” has the meaning set forth in the Recitals.

“Final Allocation” has the meaning set forth in Section 2.3.

“Federal Tax Rule” means any regulation, rule, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter by any Federal Tax Authority with respect to federal
tax matters, including (a) regulations of the Treasury Department, (b) IRS and
Treasury Department materials such as Revenue Rulings, Revenue Procedures,
Treasury Decisions, PLRs, Technical Memoranda, Technical Advice Memoranda, Chief
Counsel Advice, Field Service Advice, General Counsel Memoranda, Office
Memoranda, Technical Information Releases, Delegation Orders, Executive Orders,
Treasury Department Orders, Notices, Announcements and News Releases,
(c) judgments and decisions of the United States Tax Court, the United States
Board of Tax Appeals and any other court of the United States in connection with
its exercise of original, trial or appellate jurisdiction over any case
involving federal tax matters and (d) a Pre-Filing Agreement.

“Force Majeure” has the meaning set forth in Section 4.1.

“GS” means The Goldman Sachs Group, Inc., a Delaware corporation.

“Independent Accountant” has the meaning set forth in Section 2.3.

“Initial Term” has the meaning set forth in Section 3.1.

“Initial Term Rent Payments” has the meaning set forth in Section 2.2.

“Interest Rate” means the lesser of (i) the Prime Rate plus two percent (2%),
and (ii) the highest rate permitted by applicable Law.

“Investment Grade” has the meaning set forth in the Operating and Maintenance
Agreement.

“IRS” means the United States Internal Revenue Service or any successor thereto.

 

2



--------------------------------------------------------------------------------

“IRS Guidance” has the meaning set forth in Section 6.13.

“Lease” has the meaning set forth in the preamble.

“Lessee” has the meaning set forth in the preamble.

“Lessor” has the meaning set forth in the preamble.

“Month” means a period of time beginning at 12:00 a.m. CT on the first Day of
any calendar month and ending at 11:59:59 p.m. CT on the last Day of the same
calendar month.

“Monthly Operating Reports” means the reports provided by Operator to Lessee
pursuant to Section 2.14 of the applicable Operating and Maintenance Agreement
or similar reports provided by any successor operator.

“Operator” means Clean Coal Solutions Services, LLC, a Colorado limited
liability company, or any successor operator of the Facility.

“Original Lease” means that certain Equipment Lease (Thomas Hill) entered into
between Lessor and Lessee dated June 29, 2010.

“Original Term” has the meaning set forth in Section 3.1.

“Party” or “Parties” has the meanings set forth in the preamble.

“Person” means an individual, group, partnership, corporation, limited liability
company, trust or other entity.

“Pre-Filing Agreement” means an LSMB pre-filing arrangement (as described in IRS
Revenue Procedure 2009-14 or any supplement or successor thereto) between Lessee
and the IRS.

“Prime Rate” means the rate of interest publicly announced from time to time by
Citibank, N.A., New York branch, as its “prime” or “base” lending rate.

“Quarter” means the three-Month periods ending on May 31, August 31, November 30
and February 28 or 29, as applicable, of each year.

“Refined Coal” means refined coal produced at the Facility from coal.

“Refined Coal Guidance” means IRS Notice 2010-54 and such other guidance issued
by the IRS supplementing, amending or superseding IRS Notice 2010-54.

“Refined Coal Sale Agreement” means that certain Refined Coal Sale Agreement
(Thomas Hill) between Lessee and Utility, as such agreement may be amended,
supplemented or modified from time to time.

“Regulatory Event” means the adoption, promulgation, change, repeal, or change
in the interpretation, administration or application of any Law, or any
other action of any

 

3



--------------------------------------------------------------------------------

Governmental Authority, in each case after the Effective Date (other than Force
Majeure or a Tax Event) that results directly or indirectly in (a) it being
unlawful for the Lessee to lease, operate or have operated the Facility,
(b) Lessee being obligated or compelled to divest or materially limit any of its
or its Affiliates’ businesses or the activities thereof wherein such
divestiture or limitation affects or would affect Lessee’s ability to perform
its obligations under this Lease, (c) the imposition of a material penalty, fee
or other cost, in each case in light of the overall economics of the
transactions contemplated in the Transaction Documents, to be paid by Lessee or
any of its Affiliates with respect to the Facility or arising out of this Lease
that was not otherwise payable before the Effective Date or (d) a Material
Adverse Effect.

“Renewal Term” has the meaning set forth in Section 3.1.

“Renewal Term Rent Payments” has the meaning set forth in Section 2.2.

“Rent” and “Rent Payments” means Initial Term Rent Payments and Renewal Term
Rent Payments, as applicable.

“Section 45 Credit” means the credit allowed by Section 45 of the Code for the
production and sale of refined coal produced from coal to an Unrelated Person.

“Tax Event” means (a) the issuance to Lessee, or any Affiliate of Lessee, by the
IRS of a (i) Notice of Proposed Adjustment (Form 5701); (ii) technical advice
memorandum; (iii) private letter ruling, (iv) determination letter, (v) 60-day
letter containing an examination report; (vi) 30-day letter containing an
examination report; or (vii) any other written document that reduces or proposes
the reduction of the Section 45 Credits for the taxable period(s) under
examination, or examined, by the IRS, by 20 percent or more; (b) the issuance,
publication, announcement or other public dissemination of any statement or
writing by the chairperson of the Ways and Means Committee of the U.S. House of
Representatives or the Finance Committee of the U.S. Senate (including through a
colloquy reported in the Congressional Record), if such statement or writing
proposes, advocates or supports the enactment of federal legislation, or the
adoption of a Federal Tax Rule, that would disallow some or all of the
Section 45 Credits; (c) the passage by any of the Ways and Means Committee of
the U.S. House of Representatives, the Finance Committee of the U.S. Senate, the
U.S. House of Representatives or the U.S. Senate of a bill or resolution that,
if enacted or adopted, would disallow some or all of the Section 45 Credits or
(d) any adoption of a Federal Tax Rule the effect of which is the disallowance
of 20 percent or more of the Section 45 Credits.

“Term” has the meaning set forth in Section 3.1.

“Total Operating Expenses” means, with respect to any Quarter, the total of all
actual costs and expenses, including budget overruns, incurred and paid by
Lessee in connection with the operation of the Facility during such Quarter for
the production of Refined Coal, including without limitation (a) the cost of
electrical power, water and other utilities and services consumed in the
operation of the Facility paid by Lessee; (b) fees and expenses paid to the
Operator under the applicable Operating and Maintenance Agreement or any
subsequent operator of the Facility (though Total Operating Expenses shall not
include any subsequent operator fees and expenses that are unreasonable);
(c) cost of routine preventive maintenance of

 

4



--------------------------------------------------------------------------------

the Facility; (d) the cost of all materials and supplies necessary for the
operation of the Facility, other than coal; (e) the cost of all overhauls, major
and minor repairs and replacements of the Facility; (f) the cost of all mobile
equipment, lubricants, chemicals (including Chemical Additives as defined in the
Chemical Additive Supply Agency Agreement), fluids, oils, supplies, filters,
fittings, connectors, seals, gaskets, hardware, wires and other similar
consumable materials and supplies used in connection with the operation,
overhaul, repair or replacement of the Facility; (g) all fines, penalties, and
costs of complying with injunctive relief relating to operation and maintenance
of the Facility in accordance with applicable Laws except to the extent caused
by Lessee; (h) the cost of procuring, maintaining and complying with all
Permits, including all related engineering costs; (i) the insurance coverages
described in Section 3.13 of the applicable Operating and Maintenance Agreement;
(j) taxes, administrative costs and all other assessments related to the
operation of the Facility; (k) site rent paid by the Lessee under any lease or
license of a site on which the Facility is located during the Term; (l) the cost
of coal yard and coal handling services; (m) the cost of treating, managing,
transporting and disposing of solid waste, sludges, trash, wastewater, leachate,
and Hazardous Substances generated or used in the operation of the Facility,
including all such materials arising from the operation of the Facility; (n) the
cost of coal sampling and emissions testing; and (o) the cost associated with
conducting any redetermination tests (whether conducted by Lessee or on behalf
of Lessee by a third party); provided that the Total Operating Expenses shall
not include (i) the cost of coal, (ii) any costs or expenses incurred by
Operator and reimbursed by Lessee under Section 2.10(b) of the applicable
Operating and Maintenance Agreement or otherwise in connection with complying
with any Extended Production Suspension Plan (as such term is defined in the
applicable Operating and Maintenance Agreement) or any recommencement of
operations of the Refined Coal Plant following an Extended Production Suspension
Plan, (iii) the costs and expenses of any Decommissioning and Relocation
Services (as such term is defined in the applicable Operating and Maintenance
Agreement) incurred by Operator and reimbursed by Lessee under Section 3.10 of
the applicable Operating and Maintenance Agreement or (iv) the costs or expenses
of any substantially similar services to those services described in (ii) and
(iii) above provided by a Person other than Operator.

“Unrelated Person” means, with respect to any Person, any other Person that is
not related to such Person within the meaning of Section 45(e)(4) of the Code.

ARTICLE II

LEASE

2.1    Lease of Facility. Subject to the terms and conditions hereof and of the
Exchange Agreement, from the effective date of the Exchange Lease, Lessor leases
to Lessee and Lessee leases from Lessor the Facility for the uses set forth in
Section 2.11 below.

2.2    Rent.

(a)    During the Initial Term, Lessee will pay to Lessor on the first Business
Day of each Quarter the payment set forth on Schedule 1 for such Quarter (or, if
applicable, the pro-rated portion thereof) (the “Initial Term Rent Payments”).
The Initial Term Rent Payments for a Quarter shall be adjusted in an amount
equal to any applicable increase or decrease calculated in accordance with the
methodology set forth in Exhibit C. The Initial Term Rent

 

5



--------------------------------------------------------------------------------

Payments shall be payable through the end of the Initial Term notwithstanding
any termination of this Lease (and the obligation to make all such Initial Term
Rent Payments will be treated as having been incurred at the inception of the
Initial Term), except for a termination pursuant to Section 3.1(f). In the event
that this Lease is terminated pursuant to Section 3.1(f) prior to the end of the
Initial Term, no further Initial Term Rent Payments shall be due, though the
Lessee will pay to the Lessor a pro-rated amount of the Initial Term Rent
Payment due with respect to the Quarter in which this Lease is terminated. With
respect to the first payment to be made hereunder for the first Quarter of the
Initial Term, Lessee shall pay to Lessor (i) on the Effective Date, the
pro-rated portion of the Initial Term Rent Payment set forth on Schedule 1 for
such Quarter for the period of time from and including the Effective Date to the
end of such Quarter, and (ii) within fifteen (15) Days after the Effective Date,
the pro-rated portion of the all rent payments due under the Exchange Lease for
the period of time from the first day of the current Renewal Term (as such term
is defined in the Exchange Lease) under the Exchange Lease to (but not
including) the Effective Date.

(b)    During each Renewal Term, Lessee will pay to Lessor on the first Business
Day of each Quarter the payment set forth on Schedule 1 for such Quarter (or, if
applicable, the pro-rated portion thereof) (the “Renewal Term Rent Payments”).
The Renewal Term Rent Payments for a Quarter shall be adjusted in an amount
equal to any applicable increase or decrease calculated in accordance with the
methodology set forth in Exhibit C. The Renewal Term Rent Payments shall be
payable through the end of the applicable Renewal Term notwithstanding any
termination of this Lease (and the obligation to make all such Renewal Term Rent
Payments will be treated as having been incurred at the inception of the Renewal
Term), except for a termination pursuant to Section 3.1(f). In the event that
this Lease is terminated pursuant to Section 3.1(f) prior to the end of the
applicable Renewal Term, no further Renewal Term Rent Payments shall be due,
though the Lessee will pay to the Lessor a pro-rated amount of the Renewal Term
Rent Payment due with respect to the Quarter in which this Lease is terminated.
If this Lease is extended beyond December 10, 2021 pursuant to Section 3.1(b),
the Parties shall negotiate in good faith to agree on the Rent Payments for
Renewal Terms during such extension. If the Parties cannot agree in good faith
on the Rent Payments for such Renewal Terms by the commencement of such
extension, then this Lease shall terminate as of such date.

(c)    Lessee shall make the Rent Payments in immediately available funds to an
account in the United States of America designated from time to time to Lessee
in writing by Lessor. The initial nominated account of Lessor is:

Colorado Business Bank

ABA #: 102003206

Account Name: AEC-TH, LLC

Account #: *

(d)    Any Rent required to be paid under this Section 2.2 that is not so paid
(unless subject to a good faith dispute) will bear interest from the date on
which Rent was required to be paid to the date such Rent is actually received by
Lessor at an effective annual rate equal to the Interest Rate. In the event of a
dispute with respect to any Rent pursuant to this Section 2.2, the Parties shall
continue to perform their obligations as required hereunder. Upon resolution of
such dispute, the Rent, if any, determined to be owing by Lessee to Lessor (by

 

6



--------------------------------------------------------------------------------

agreement of the Parties or final determination of a court of competent
jurisdiction) shall be paid within five Business Days following such resolution,
together with interest (using the interest rate described above) from the date
Lessee was required to pay the disputed amount.

2.3    Tax Ownership. The Parties agree that for federal income tax purposes,
(a) the transactions described in the Original Lease shall be considered as a
taxable installment sale of the Facility, (b) the transactions described in the
Exchange Agreement and the Exchange Lease shall be treated as a like-kind
exchange under Section 1031 of the Code of the facility leased pursuant to the
Original Lease for the Facility, and (c) changes in terms between the Exchange
Lease and this Lease shall be treated as the modification of a debt instrument
within the meaning of Treasury Regulation Section 1.1001-3. The Parties agree to
report the transactions consistently with such characterization. Lessee will
provide Lessor with (i) an allocation of the Initial Term Rent Payments under
this Lease between interest and principal components and Lessee shall complete
Form 8594 and furnish Lessor with a copy within 120 Days after the Effective
Date and (ii) an allocation of the Renewal Term Rent Payments under any Renewal
Term within 90 Days after the commencement of such Renewal Term (each such
allocation, a “Draft Allocation”). Lessor shall review the Draft Allocation and
provide any objections to Lessee within 30 Days after the receipt thereof. In
the event Lessor does not object to Lessee’s Draft Allocation, such Draft
Allocation shall be final (the “Final Allocation”) and the Parties shall report
such Final Allocation for tax purposes and file tax returns in a manner
consistent with such mutually agreed Final Allocation. If Lessor raises
objections to the Draft Allocation, the Parties will negotiate in good faith to
resolve such objection(s). If the Parties are unable to agree on the Draft
Allocation within 14 Days after Lessor raises such objections, the Parties shall
refer such dispute to an independent nationally recognized accounting firm (the
“Independent Accountant”), which Independent Accountant shall make a final and
binding determination as to all matters in dispute with respect to the Draft
Allocation (and only such matters) within 30 Days and promptly shall notify the
Parties in writing of its resolution. Each Party shall bear and pay one-half of
the fees and other costs charged by the Independent Accountant.

2.4    Title to Facility. Title to the Facility leased herein shall be and at
all times during the Term remain in Lessor. During the Term, Lessee shall
neither remove nor permit removal of any serial number, model number, name, or
any other identification of ownership from the Facility.

2.5    Maintenance. During the Term, Lessee agrees, at its own cost and expense,
to keep the Facility in good repair, condition, and working order, will furnish
all parts, mechanisms, devices, and labor required to keep the Facility in such
condition, normal wear and tear excepted, and will pay all costs of the
Facility’s operation.

2.6    Insurance. Lessor has obtained and shall maintain during the Term such
insurance (including the coverages, limits, deductibles, and retentions) as set
forth in Exhibit B hereto.

2.7    Loss and Damage; Casualty. Lessee hereby assumes and will bear the entire
risk of loss of, theft of, requisition of, damage to or destruction of an
item (collectively, a “Casualty”) comprising the Facility from any cause
whatsoever. In the event of a Casualty,

 

7



--------------------------------------------------------------------------------

Lessee shall at its option either (a) repair or replace the damaged or destroyed
portion of the Facility at its own expense or (b) terminate the Lease.

2.8    Taxes. Lessee shall at all times during the Term pay all property taxes
that are imposed upon the Facility or Lessee’s use thereof.

2.9    Personal Property. The Facility herein leased is, and shall at all times
during the term hereof remain, personal property, notwithstanding that the
Facility, or any part of it, may now be or hereafter become in any manner
attached to, embedded in, or permanently resting on real property or any
building or improvement thereon, or attached in any manner to what is permanent,
as by means of cement, plaster, nails, bolts, screws, or the like.

2.10    Lessee’s Right to Possession. During the Term, Lessee shall have the
right to retain possession of the Facility herein leased at the power plant
known as the Thomas Hill Energy Center located near Clifton Hill, Missouri or at
any other location Lessee may choose to place the Facility.

2.11    Permitted Uses. Lessee shall only use the Facility for the production of
Refined Coal.

2.12    Location. Lessee shall have the right from time to time during the Term
to relocate the Facility at Lessee’s expense to such other site as may be
selected by Lessee.

2.13    Assignment of Warranties. Lessor has assigned to Lessee all warranties
to which Lessor may have rights applicable to the Facility or any portion
thereof provided by any manufacturers, designers, and constructors of the
Facility or any portion thereof. Lessor agrees to take such other action as may
be necessary to effectuate the assignment granted to Lessee pursuant to this
Section 2.13.

ARTICLE III

TERM

3.1    Term.

(a)    The term of this Lease (the “Term”) will consist of: (i) the Original
Term, (ii) the Initial Term and (iii) the Renewal Terms, if any. The “Original
Term” commenced on the effective date of the Exchange Lease and ended on the
Effective Date. The “Initial Term” shall commence on the Effective Date and,
unless sooner terminated pursuant to any of the terms hereof, end on the date
that is two years following the Effective Date.

(b)    Unless sooner terminated in accordance with any of the terms hereof, at
the end of the Initial Term, the Term shall automatically renew for successive
one year terms (each such term, a “Renewal Term”). The first such Renewal Term
shall commence at the expiration of the Initial Term and additional Renewal
Terms shall automatically continue, unless this Lease is terminated earlier in
accordance with its terms, for six successive one year terms and a seventh
successive term ending on December 10, 2021; provided that if the Section 45
Credit for Refined Coal produced by the Facility is extended beyond December 10,
2021, the Term shall automatically extend for the duration of such extension
with additional Renewal

 

8



--------------------------------------------------------------------------------

Terms as applicable for the period of such extension. Lessee shall have the
right to terminate this Lease at its sole discretion during the Initial Term or
any Renewal Term effective as at the end of the Initial Term or such Renewal
Term, as applicable, on the giving of three (3) Months prior written notice to
Lessor.

(c)    Lessee may terminate this Lease on June 29, 2020 by providing three
(3) Months prior written notice to Lessor.

(d)    Lessee may terminate this Lease by written notice effective immediately
to Lessor if the Total Operating Expenses paid by Lessee with respect to any two
consecutive Quarters exceed * of the projected operating costs of the Facility
for such two consecutive Quarters as set forth on Schedule 2.

(e)    Lessee may terminate this Lease by written notice to Lessor if a Tax
Event occurs, though not during the Initial Term in the case of a Tax Event
described in clauses (a)(iii) and (a)(iv) of the definition of Tax Event.

(f)    Lessee may terminate this Lease by notice to Lessor if (i) any of the
representations and warranties of Lessor contained in the Exchange Agreement are
not true in all material respects as of the date made, and such representations
and warranties are not made true by Lessor within 30 Days after notice from
Lessee, or (ii) Lessor fails to perform in any material respect any of its
obligations hereunder or under the Exchange Agreement and such failure is not
cured within 30 Days after notice from Lessee.

(g)    Lessee may terminate this Lease by notice to Lessor if the Refined Coal
Sale Agreement or the Technology Sub-License terminates or is terminated or if
any Lessor Guaranty ceases to be in full force and effect or any Lessor
Guarantor shall so assert in writing.

(h)    Lessor may terminate this Lease by notice to Lessee if (i) any of the
representations and warranties of Lessee contained in the Exchange Agreement are
not true in all material respects as of the date made, and such representations
and warranties are not made true by Lessee within 30 Days after notice from
Lessor, (ii) Lessee fails to pay any undisputed installment of Rent due
hereunder and such failure is not cured within 15 Business Days after notice
from Lessor, (iii) the Lessee Parent Guaranty is terminated without being
replaced by a new guaranty on substantially similar terms as the Lessee Parent
Guaranty from a Person having an Investment Grade rating or (iv) Lessee
otherwise fails to perform in any material respect any of its obligations
hereunder or under the Exchange Agreement and such failure is not cured within
30 Days after notice from Lessor.

(i)    Lessee may terminate this Lease if, in the good faith judgment of Lessee,
(i) equipment at the Facility requires replacement or modification or if the
Facility needs to be relocated and (ii) the anticipated cost of such
replacement, modification or relocation would result in the Facility having a
new placed-in-service date.

(j)    Lessee may terminate this Lease by notice to Lessor if the sale to
Unrelated Persons of Refined Coal produced in the Facility for any two
consecutive Months (excluding any period of Force Majeure) fails to generate
Section 45 Credits or if the amount of

 

9



--------------------------------------------------------------------------------

allowable Section 45 Credits is reduced under Section 45(e)(8)(B) of the Code
below * of the amount of Section 45 Credits that would have been available if
there had been no such reduction.

(k)    Lessee may terminate this Lease by notice to Lessor if a Regulatory Event
occurs.

(l)    Lessee may terminate this Lease by notice to Lessor if, for reasons other
than Force Majeure, Refined Coal produced in the Facility fails to satisfy the
emissions reduction requirements set forth in Code Section 45(c)(7)(B) or the
Refined Coal Guidance, resulting in, or likely to result in, a material loss of
Section 45 Credits by Lessee and, despite the use by Lessee of reasonable
efforts, the problem causing such production of Refined Coal to fail to satisfy
the emissions reduction requirements set forth in Code Section 45(c)(7)(B) or
the Refined Coal Guidance is not cured within 14 Days after Lessee becomes aware
of such problem (or in the event such problem is not curable within 14 Days,
within such additional period (not to exceed 14 Days) as is reasonably necessary
to cure such problem if such violation is curable but cannot be reasonably cured
within such 14 Day period, and if Lessee uses reasonable efforts to pursue such
cure during such 14 Day period).

3.2    Effect of Expiration or Termination. Upon expiration or termination of
this Lease pursuant to Section 3.1 above, there will be no liability or
obligation on the part of Lessee or Lessor (or any of their respective
Affiliates or Representatives), except that (a) each Party shall continue to be
liable for any breach of this Lease by it occurring prior to such termination,
(b) each Party shall pay any amounts outstanding and payable by it hereunder as
of the date of termination, (c) Lessee shall continue to pay the Initial Term
Rent Payments pursuant to the terms of Section 2.2(a) and any Renewal Term Rent
Payments pursuant to the terms of Section 2.2(b), (d) the Parties will be
subject to the indemnity obligations set forth in Article 5, and (e) the
provisions of Sections 2.2(a) and (b) shall continue to apply. Upon the
expiration or the termination of this Lease for any reason, Lessee will
discontinue all use of the Facility.

3.3    Lessee’s Duty to Surrender. At the expiration or earlier termination of
the Term, Lessee shall surrender to Lessor the possession of the Facility leased
hereunder.

ARTICLE IV

FORCE MAJEURE

4.1    Force Majeure.

(a)    If Lessee is rendered unable by Force Majeure to carry out, in whole or
part, its obligations (other than the obligation to make payments then due or
becoming due with respect to performance prior to the event) under this Lease,
Lessee shall give notice orally to Lessor as soon as reasonably practicable,
followed within five Business Days thereafter by a written notice setting forth,
in reasonable detail, the cause or causes constituting such Force Majeure. The
obligations of Lessee (other than the obligation to make payments then due or
becoming due with respect to performance prior to the event) shall be suspended
to the extent made necessary, and for no longer than is required, by the cause
or causes constituting such Force Majeure.

 

10



--------------------------------------------------------------------------------

(b)    The term “Force Majeure” means any event that is beyond the reasonable
control and occurs without the fault or negligence of Lessee, that by the
exercise of reasonable diligence or the incurrence of reasonable expense Lessee
is unable to prevent or overcome, and that wholly or partly prevents the
performance of any of the obligations of Lessee (other than the obligation to
make payments then due or becoming due with respect to performance prior to the
event). Force Majeure includes the following events to the extent they present
the characteristics described in the preceding sentence: acts of God or of the
public enemy; interruptions in or failure of transportation of coal or Refined
Coal or other materials by third parties; fire, flood, explosion or other
serious casualty; severe weather; war (whether declared or not); mobilization,
revolution, riot, or civil commotion; legal intervention; regulation or order of
Governmental Authority; changes in Permit requirements that prevent the Parties
from operating the Facility; inability to obtain any Permit notwithstanding
commercially reasonable efforts to obtain such Permit; strike; and lock-out or
other labor disputes. A lack or unavailability of money shall not constitute
Force Majeure.

(c)    Lessee shall initiate and continue commercially reasonable good faith
efforts to remedy the Force Majeure with all reasonable dispatch; provided,
however, that the settlement of strikes, lockouts, or other labor disputes shall
be totally within the discretion of Lessee.

ARTICLE V

INDEMNIFICATION, LIMITATION OF LIABILITY AND REMEDIES

5.1    Lessee’s Right to Indemnification. Lessor shall indemnify the Lessee
Indemnified Parties in accordance with, and subject to, the terms of the
Exchange Agreement from and against any and all Losses incurred by the Lessee
Indemnified Parties to the extent arising out of or caused by any breach of this
Lease by Lessor.

5.2    Lessor’s Right to Indemnification. Lessee shall indemnify the CCS
Indemnified Parties in accordance with, and subject to, the terms of the
Exchange Agreement from and against any and all Losses incurred by the CCS
Indemnified Parties to the extent arising out of or caused by any breach of this
Lease by Lessee.

5.3    Claims Procedures and Limitations. All claims for indemnification shall
be subject to the procedures and limitations set forth in the Exchange
Agreement.

ARTICLE VI

MISCELLANEOUS

6.1    Confidentiality.

(a)    Each Party shall maintain the terms of this Lease in confidence and shall
not disclose any information concerning the terms, performance or administration
of this Lease to any other Person; provided that a Party may disclose such
information: (i) to any of such Party’s Group, (ii) to any prospective member of
such Party’s Group, (iii) to any actual or prospective purchaser of all or a
portion of such Party’s interest in the Facility and (iv) to any Person
providing or evaluating a proposal to provide financing to the recipient Party
or any direct or indirect owner of such Party; provided in each case that the
recipient Party shall provide

 

11



--------------------------------------------------------------------------------

to each Person to which disclosure is made a copy of this Section 6.1 and direct
such Person to treat such information confidentially, and the recipient Party
shall be liable for any breach of the terms of this Section 6.1 by such Persons
to which it makes any such disclosure. The foregoing restrictions will not apply
(A) to information that is or becomes generally available to the public
otherwise than as a result of disclosure by the recipient Party, (B) to
information that is already in, or subsequently comes into, the recipient
Party’s possession, provided that the source of such information was not, to the
recipient Party’s knowledge, obligated to keep such information confidential,
(C) to information that is required to be disclosed pursuant to Law or stock
exchange rules and regulations or is otherwise subject to legal, judicial,
regulatory or self-regulatory requests for information or documents or
(D) subject to Section 6.1(b) below, to the tax structure or tax treatment of
the transaction.

(b)    Each Party may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transaction, provided, however,
that any such information is required to be kept confidential to the extent
necessary to comply with any applicable securities laws. The tax structure and
tax treatment of the transaction includes only those facts that may be relevant
to understanding the purported or claimed U.S. federal and state income tax
treatment or tax structure of the transaction and, to eliminate any doubt,
therefore specifically does not include information that either reveals or
standing alone or in the aggregate with other information so disclosed tends of
itself to reveal or allow the recipient of the information to ascertain the
identity of any parties involved in any of the transactions contemplated by this
Lease or the documents to be delivered in connection herewith.

(c)    If any Party is required to disclose any information required by this
Section 6.1 to be maintained as confidential in a judicial, administrative or
governmental proceeding, such Party shall give the other Party at least 10 Days’
prior written notice (unless less time is permitted by the applicable
proceeding) before disclosing any such information in any said proceeding and,
in making such disclosure, the Party required to disclose the information shall
disclose only that portion thereof required to be disclosed and shall cooperate
with the other Party in the other Party’s attempts to seek to preserve the
confidentiality thereof, including if such Party seeks to obtain protective
orders and/or any intervention.

6.2    Tax Return Information and Tax Proceedings. The provisions of Section 4.4
of the Exchange Agreement shall apply to this Lease.

6.3    Amendment, Modification and Waiver. This Lease may not be amended or
modified except by an instrument in writing signed by each of the Parties. Any
failure of a Party to comply with any obligation, covenant, agreement, or
condition contained herein may be waived only if set forth in an instrument in
writing signed by the Party or Parties to be bound thereby, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any other failure.

6.4    Severability. If any term or other provision of this Lease is invalid,
illegal, or incapable of being enforced by any rule of applicable law, or public
policy, all other conditions and provisions of this Lease shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in

 

12



--------------------------------------------------------------------------------

any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal, or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Lease so as to effect the
original intent of the Parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated herein are consummated as
originally contemplated to the fullest extent possible.

6.5    Expenses and Obligations. Except as otherwise expressly provided in this
Lease, all costs and expenses incurred by the Parties in connection with this
Lease and the consummation of the transactions contemplated hereby shall be
borne solely and entirely by the Party which has incurred such expenses.

6.6    Parties in Interest. This Lease shall be binding upon and, except as
provided below, inure solely to the benefit of each Party and its successors and
permitted assigns, and nothing in this Lease, express or implied, is intended to
confer upon any other Person (other than the Lessee Indemnified Parties and CCS
Indemnified Parties as provided in Article 5) any rights or remedies of any
nature whatsoever under or by reason of this Lease).

6.7    Notices. All notices and other communications hereunder shall be in
writing, unless otherwise specified, and shall be deemed given if delivered
personally, by a nationally recognized overnight courier, by facsimile or
electronic mail, or mailed by registered or certified mail (return receipt
requested) to the Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice):

(a)    If to Lessee, to:

GS RC Investments LLC

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Attention: Pooja Goyal

Fax: (212) 256-5304

Email: pooja.goyal@gs.com

With a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

Attention: Kaam N. Sahely

Fax: (713) 615-5150

Email: ksahely@velaw.com

If to Lessor, to:

AEC-TH, LLC

One Denver Tech Center

5251 DTC Parkway, Suite 825

 

13



--------------------------------------------------------------------------------

Greenwood Village, CO 80111

Attention: Jim Zerefos

Fax: (303) 751-9210

Email: jzerefos@cleancoalsolutions.com

With copies (which shall not constitute notice) to:

Hogan Lovells US LLP

1200 Seventeenth Street, Suite 1500

Denver, CO 80202

Attention: Tyler Harvey

Fax: (303) 899-7333

Email: tyler.harvey@hoganlovells.com

All notices and other communications given in accordance herewith shall be
deemed given (i) on the date of delivery, if hand delivered, (ii) on the date of
receipt, if faxed or emailed (provided a hard copy of such transmission is
dispatched by first class mail within 48 hours), (iii) three Business Days after
the date of mailing, if mailed by registered or certified mail, return receipt
requested, and (iv) one Business Day after the date of sending, if sent by a
nationally recognized overnight courier; provided, however, that a notice given
in accordance with this Section 6.7 but received on any Day other than a
Business Day, or after business hours in the place of receipt, will be deemed
given on the next Business Day in that place.

6.8    Counterparts. This Lease may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties, it being understood that all Parties need not
sign the same counterpart.

6.9    Entire Agreement. This Lease (which term shall be deemed to include the
Exhibits and Schedules hereto) constitutes the entire agreement of the Parties
and supersedes all prior agreements, letters of intent and understandings, both
written and oral, among the Parties with respect to the subject matter hereof,
including the Exchange Lease. There are no representations or warranties,
agreements, or covenants other than those expressly set forth in this Lease.

6.10    Governing Law; Choice of Forum; Waiver of Jury Trial. THIS LEASE SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF, INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE PARTIES HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE AND CONSENT TO THE SERVICE
OF PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING

 

14



--------------------------------------------------------------------------------

RELATING TO A DISPUTE ARISING OUT OF OR RELATING TO THIS LEASE AND FOR ANY
COUNTERCLAIM WITH RESPECT THERETO.

6.11    Publicity. Lessor agrees that it will not, without the prior written
consent of Lessee, in each instance, (a) use in advertising, publicity, or
otherwise the name of GS, or any Affiliate thereof (including Lessee), or any
partner or employee of GS, or any Affiliate thereof (including Lessee), nor any
trade name, trademark, trade device, service mark, symbol or any abbreviation,
contraction or simulation thereof owned by GS, or any Affiliate thereof
(including Lessee), or (b) represent, directly or indirectly, that any product
or any service provided by Lessor has been approved or endorsed by GS, or any
Affiliate thereof (including Lessee). No public announcement of any kind
regarding the existence or terms of this Lease shall be made without the prior
written consent of the Parties. For the avoidance of doubt, nothing in this
Section 6.11 shall limit Lessor’s obligation to disclose information pursuant to
Section 6.1.

6.12    Assignment. Neither Party shall assign, sublease or otherwise transfer
(collectively, an “Assignment”) this Lease or any of its rights hereunder
without the prior written consent of the other Party, and any purported
Assignment made without such prior written consent shall be void.
Notwithstanding the foregoing:

(a)    either Party may, without the need for consent from the other Party, make
an Assignment of this Lease to an Affiliate of such Party provided that such
Affiliate assumes all of the obligations of the Party making the Assignment and
the Lessor Parent Guaranties or the Lessee Parent Guaranty remain in effect, as
applicable, with respect to the obligations of such Affiliate, and in such event
the assigning Party shall be released from its obligations under this Lease,
except for those obligations that arose prior to such Assignment;

(b)    Lessee may, without the need for consent from Lessor, make an Assignment
of this Lease to any Person (i) succeeding to all or substantially all of its
assets, provided such Person has, or its obligations under this Lease are
guaranteed by a Person who has, an Investment Grade rating, or (ii) after the
date that is ten (10) years after the Effective Date if the Section 45 Credit
for Refined Coal produced by the Facility has been extended beyond such date;
and

(c)    Lessor may, with the prior written consent of Lessee, make an Assignment
of this Lease to any Person succeeding to all or substantially all of its assets
provided that (i) the acquiring Person assumes all obligations of Lessor
hereunder, and (ii) either (A) the Lessor Guarantees remain in full force and
effect with respect to the Person succeeding to all or substantially all of
Lessor’s assets, or (B) the Lessor Guarantees are replaced by a new guaranty or
guarantees on the same terms as the Lessor Guarantees covering such assumed
obligations from a Person having an Investment Grade rating, and in such event
Lessor shall be released from its obligations under this Lease, except for those
obligations that arose prior to such Assignment.

6.13    Private Letter Ruling. If Lessee or any of its Affiliates decides to
pursue a request for a PLR, determination letter, Pre-Filing Agreement or other
written guidance from the IRS (the “IRS Guidance”) with respect to any aspect of
the transactions contemplated by this Agreement or any of the other Transaction
Documents or in relation to the Facility, the Parties

 

15



--------------------------------------------------------------------------------

shall consider in good faith and make such amendments to this Agreement as may
be necessary to permit Lessee to obtain the IRS Guidance. Neither Party shall be
required to agree to any such amendment that it reasonably determines, in good
faith, is adverse to such Party in any material respect; provided that Lessor
shall not withhold its agreement to any such amendment if Lessee has agreed to
fully compensate Lessor for any adverse economic effect on Lessor resulting from
such amendment and such amendment would not cause any material adverse effect on
Lessor for which it cannot adequately be compensated by Lessee.

[Signature page follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Lease to be executed on its
behalf as of on the day and year first above written.

 

   

AEC-TH, LLC

 

By:  Clean Coal Solutions, LLC,
its managing member

   

By:

       

Name:

     

Title:

 

 

   

GS RC INVESTMENTS LLC

 

By:   GSFS Investments I Corp.,
its sole member

   

By:

       

Name:

     

Title:

 

 

17



--------------------------------------------------------------------------------

SCHEDULE 1

 

Thomas Hill

                                                        3/8/2013    5/31/2013   
8/31/2013    11/30/2013    2/28/2014    5/31/2014    8/31/2014    11/30/2014   
2/28/2015    5/31/2015

Fixed Rent

   *    *    *    *    *    *    *    *    *    *       8/31/2015    11/30/2015
   2/29/2016    5/31/2016    8/31/2016    11/30/2016    2/28/2017    5/31/2017
   8/31/2017    11/30/2017

Fixed Rent

   *    *    *    *    *    *    *    *    *    *       2/28/2018    5/31/2018
   8/31/2018    11/30/2018    2/28/2019    5/31/2019    8/31/2019    11/30/2019
   2/29/2020    5/31/2020

Fixed Rent

   *    *    *    *    *    *    *    *    *    *       8/31/2020    11/30/2020
   2/28/2021    5/31/2021    8/31/2021                         

Fixed Rent

   *    *    *    *    *               

 

                             

Total:

   *                           

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

 

Thomas Hill

                                                        3/8/2013    5/31/2013   
8/31/2013    11/30/2013    2/28/2014    5/31/2014    8/31/2014    11/30/2014   
2/28/2015    5/31/2015

Total Operating Expenses

   *    *    *    *    *    *    *    *    *    *       8/31/2015    11/30/2015
   2/29/2016    5/31/2016    8/31/2016    11/30/2016    2/28/2017    5/31/2017
   8/31/2017    11/30/2017

Total Operating Expenses

   *    *    *    *    *    *    *    *    *    *       2/28/2018    5/31/2018
   8/31/2018    11/30/2018    2/28/2019    5/31/2019    8/31/2019    11/30/2019
   2/29/2020    5/31/2020

Total Operating Expenses

   *    *    *    *    *    *    *    *    *    *       8/31/2020    11/30/2020
   2/28/2021    5/31/2021    8/31/2021                         

Total Operating Expenses

   *    *    *    *    *               

 

                             

Total:

   *                           

 

Schedule 2



--------------------------------------------------------------------------------

EXHIBIT A

FACILITY

All fixtures, equipment, machinery, parts and software, and other property
constituting the refined coal production facility, consisting of the following
components: a CyClean A granular material feed hopper system including weigh
belt conveyors; the CyClean A equipment support and enclosure; a CyClean B
liquid tote and containment; chemical pumps and associated chemical delivery
system plumbing; motor control center; programmable logic control system; and
all associated valves, fittings, equipment; located at the Thomas Hill Energy
Center owned by Associated Electric Cooperative, Inc. and located at 5693
Highway F, Clifton Hill, Missouri 65244 including, without limitation, the
equipment, parts, and other materials set forth below:

 

TAG NO.    EQUIPMENT NAME    Manufacturer    Model Number *    *    *    N/A *
   *    *    * *    *    *    N/A *    *    *    * *    *    *    N/A *    *   
*    * *    *    *    * *    *    *    N/A *    *    *    N/A *    *    *    N/A
*    *    *    N/A *    *    *    * *    *    *    * *    *    *    N/A *    *
   *    * *    *    *    N/A *    *    *    N/A

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

LESSOR INSURANCE

 

A. Lessor shall carry and maintain (or cause to be carried and maintained) the
following insurance coverages, or their equivalent in scope and amount. Each
policy shall list the following as additional insureds (collectively, the
“Additional Insureds”): Lessee, all direct owners of Lessee and any Person
owning a direct or indirect interest in any direct owner of Lessee, the site and
the Utility, as their interests may appear. Lessor shall pay (or cause to be
paid) the premiums required to maintain these policies in effect, unless
otherwise stated.

Umbrella Liability Coverage. Insurance with limits of not less than * if
available on a commercially reasonable basis, but in any event limits of not
less than *. At a minimum to provide umbrella limits over commercial liability,
employer’s liability, and auto liability. Such coverage may be on a claims-made
basis. Lessor shall immediately notify Lessee of any material dilution in the
limit on such policy or policies, whether under this Lease or in connection with
any other facility or underlying property.

Contractors Pollution Liability or Pollution Legal Liability. Insurance with
limits of *. Such insurance shall be obtained by Lessor at Lessee’s expense.
Lessor shall immediately notify Lessee of any material dilution in the limit on
such policy or policies, whether under this Lease or in connection with any
other facility or underlying property.

 

B. The insurance policies maintained pursuant hereto may be subject to such
retentions and deductibles as are usual and customary for the risks involved
under policies with limits described above.

 

C. Each insurance policy covering Lessor’s obligations under this Lease, or any
other insurance in force for the personal property, fixtures or equipment of
Lessor used in connection with this Lease, shall provide for a waiver of
subrogation by the insurer in favor of the Additional Insureds. Such insurance
provided to Additional Insureds shall apply on a primary basis not as excess of
or contributing with any other insurance.

 

D. All insurance policies shall be in a form reasonably acceptable to Lessee and
shall be issued by an approved insurance company licensed and authorized to do
business in the state of operation, and rated in Bests Insurance Reports (or
similar publication of comparable standing) as A-VIII or better (or the then
equivalent of such rating) or as approved by Lessee. As soon as practicable upon
execution of this Lease and before commencing any performance hereunder, Lessor
shall submit to Lessee certificates of insurance evidencing the existence of the
insurance required hereunder. Certificates of renewal or replacement policies
shall be delivered to Lessee within 10 Business Days after the date of
expiration or termination of the expired or replaced insurance policy. If
requested by Lessee, Lessor shall provide Lessee an original or certified copy
of any insurance policy maintained by Lessor pursuant to the terms hereof.

 

Exhibit B



--------------------------------------------------------------------------------

E. All primary and umbrella liability policies shall contain the following
clause:

“Thirty days’ written notice of cancellation, material change deemed adverse to
Lessee’s interest or nonrenewal shall be given to Lessee before any
cancellation, material change or nonrenewal of this policy will be effected,
except ten days will apply for cancellation due to nonpayment of premium.”

 

F. Lessor and its Representatives shall cooperate with Lessee in connection with
the collection of any insurance monies that may be due Lessee in the event of
loss, and Lessor and its Representatives shall execute and deliver all such
instruments that may be required for the purpose of obtaining the recovery of
any such insurance monies.

 

G. Lessor shall maintain the insurance described herein until expiration of the
Term or termination of this Lease and the issuance of a final certificate of
insurance.

 

H. The following provisions shall apply with respect to the insurance coverages
required in this Lease:

 

  1. Lessor will not intentionally do, allow or permit anything to be done
during the performance of Lessor’s obligations under this Lease that will
affect, impair or contravene any policies of insurance that may be carried on
the Facilities, or any part thereof, or the use thereof, against loss, damage or
destruction by fire, casualty, public liability, or otherwise.

 

  2. Compliance with any of the insurance requirements stipulated in this Lease
will not in itself be construed to be limitation of liability of Lessor or its
representatives.

 

I. In the event Lessor fails to effect, maintain or renew any of the insurance
required hereunder in the required amounts, or to pay the premiums therefor, or
to deliver to Lessee any evidence of such insurance or payment therefor as
required hereunder, then in any such events Lessee at its option, but without
obligation so to do, may procure such insurance. Any sums expended by Lessee to
procure any such insurance shall be payable by Lessor on demand, together with
interest at the interest rate thereon from the date such sums were expended;
provided, however, it is expressly understood that procurement by Lessee of any
such insurance shall not be deemed to waive or release the default of Lessor, or
the right of Lessee at its option, to exercise the remedies set forth in this
Lease upon the occurrence of a default. Unless otherwise specified, Lessee shall
not be responsible for obtaining or maintaining any insurance required to be
obtained or maintained by Lessor, and shall not, by reason of accepting,
rejecting, approving or obtaining any such insurance, incur any liability for
the existence, nonexistence, form or legal sufficiency thereof, the solvency of
any insurer or the payment of any losses, and Lessor hereby expressly assumes
full responsibility therefor and liability, if any, thereunder.

 

Exhibit B



--------------------------------------------------------------------------------

J. In addition to the above, Lessor shall maintain all insurance and surety
bonds for any other risks or hazard that now or hereafter are customarily
insured against by Lessor of like size and type in the locality of the site as
Lessor deems appropriate.

 

K. All claims-made liability coverages shall remain in full force and effect for
three years after the end of the Term. All other liability coverages shall
remain in full force and effect until the end of the Term.

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

ESCALATION INDEX

The Initial Term Rent Payment or Renewal Term Rent Payment, as applicable, for a
Quarter shall be adjusted in an amount equal to the Initial Term Rent Payment or
Renewal Term Rent Payment, as applicable, for such Quarter as set forth on
Schedule 1 multiplied by the percentage increase or decrease, if any, in the CPI
for the calendar year immediately prior to the calendar year in which the
applicable Quarter ends as compared to the CPI for 2012.

 

Exhibit C